 STANDARD BEVERAGE, INC.283Standard Beverage,Inc. and Beer Drivers,Salesmen& Helpers Union Local No. 203,InternationalBrotherhood of Teamsters,Chauffeurs,Ware-housemen&Helpers of America.Cases 21-CA-11736 and 21-CA-12042January 23, 1975DECISION AND ORDERBY ACTING CHAIRMAN FANNING ANDMEMBERSJENKINS AND KENNEDYOn July 31, 1974, Administrative Law JudgeJoseph I. Nachmanissuedthe attached Decision inthisproceeding.Thereafter, theGeneral Counselfiled limited exceptions with supporting argument.Pursuant to the provisions of Section 3(b) of theNational LaborRelationsAct, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattachedDecision in light of the exceptions andargument and has decided to affirm the rulings,'findings,and conclusionsof the Administrative LawJudge and to adopt his recommended Order asmodified herein.In his Decision, the Administrative Law Judgefound that Respondent unlawfully manipulated jobassignments in order to reduce incentive payments tounion supporters. However, the Administrative LawJudge failed to find that this conduct violated Section8(a)(3) of the Act. Inasmuch as the manipulation ofjob assignments resulted in a decrease in pay forunion supporters,we find that this conduct necessari-ly discourages employees from engaging in unionactivities in violation of Section 8(a)(3) of the Act.Accordingly,we shall modify the recommendedOrder and provide for an appropriate remedy.ORDERPursuant to Section10(c) of the National LaborRelationsAct, as amended,theNational LaborRelations Board adopts as its Order the recommend-edOrder of the Administrative Law Judge asmodified herein and hereby orders that Respondent,StandardBeverage, Inc., Los Angeles, California, itsofficers,agents, successors, and assigns, shall take theaction set forth in the said recommended Order asmodified below:1.Substitute the following for paragraph 1(i):"(i)Discouraging membership in or activities onbehalf of Beer Drivers,Salesmen & Helpers UnionLocal 203,InternationalBrotherhood of Teamsters,Chauffeurs,Warehousemen & Helpers of America,or any other labor organization of its employees, by216 NLRB No. 53discharging, suspending, manipulating work assign-ments, issuingreprimands to, or in any other mannerdiscriminating in regard to the hire or tenure ofemployment or any term or condition of employmentof its employees."2.Insert the following as paragraph 2(c) andreletter the existing paragraphs accordingly:"(c)Make whole James Fritz, Bruce Boughton,James Ciccaretli, and Carey E. Clarke for the incomethey lost by reason of the discriminatory manipula-tion of their jobassignmentsin accordance with theformula set forth in the section hereof entitled the`Remedy.' "3.Substitute the attached notice for the Adminis-trative Law Judge's.1In the absence of exceptions thereto,Member KennedyadoptsproformatheAdministrative Law Judge's ruling whichimposed a"penalty" onwitnessJohn Fahy by sinkingportionsof Fahy'stestimonybecause Fahyrefused to produce certaindocuments.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAftera hearing in which all parties had theopportunity to present their evidence, it has beendecided that we, Standard Beverage, Inc., violatedthe law and we have been ordered to post this notice.We intend to carry out the Order of the Board andabide by the following:The National Labor Relations Act gives employeesthe following rights:To engage in self-organizationTo form, join,or assistany unionTo bargain collectively through represent-atives of their own choosingTo engage in activities together for thepurpose of collective bargaining or othermutualaid or protection.WE WILL NOT do anything to interfere with youin the exerciseof the aforementioned rights, andall our employees are free to become or remain amember of Teamsters Local 203, or not tobecome or remaina member of that or any otherunion.WE WILL NOT promise you improved wages orother employee benefits to induce you to ceasesupporting a union, or threaten you with areduction in such benefits because you assist orsupporta union.WE WILL NOT threaten you with termination ormore difficult working conditions because youassistor supporta union,or promise less difficult 284DECISIONSOF NATIONALLABOR RELATIONS BOARDworking conditions if youceaseto support aunion.WE WILL NOT question you about your assist-ance to or support of a union, or place you in theposition that you are called upon to declarewhether you are for or against a union.WE WILL NOT urge you to seek employmentelsewhere because you assist or support a union.WE WILL NOT manipulate or threaten tomanipulate work assignments so as to preventthose employees who assist or support a unionfrom earning any bonus or incentive pay that wehave in effect for our employees.WE WILL NOT enter into or pursue any plan orscheme to rid ourselves of employees who assistor support a union, to avoid our obligation tobargain with a union that is the representative ofour employees in an appropriate unit.As the National LaborRelations Board hasfound that we violated the law by suspendingJames Fritz and Peter Dickenson, and by dis-charging James Fritz, James Ciccarelli, and PeterDickenson, WE WILL offer each of them his oldjob back, if the same exists, and if not, asubstantiallyequal job, without any loss inseniority or other rights and privileges, and makeup to them the pay they lost with 6-percentinterest.As the National Labor Relations Board hasfound that we violated the law bymanipulatingthe job assignments of James Fritz, BruceBoughton, James Ciccarelli, and Carey E. Clarke,thereby causing these employees losses in income,WE WILL make them whole for the pay they lostwith 6-percent interest.As the Board found that we violated the law byreprimanding James Fritz, James Ciccarelli, PeterDickenson, Carey Clarke, G. S. Loell, and BruceBoughton, WE WILL remove from our records anddestroy any and all reprimands which the Boardfound we issued to the aforementioned individu-als because of their activities in support of BeerDrivers, Salesmen & Helpers Union Local 203,International Brotherhood of Teamsters, Chauf-feurs,Warehousemen & Helpers of America, andadvise each of said individuals, in writing, that wehave done so.WE WILL, in writing, notify any employer towhom we have given reference on any of theindividuals named above, that in compliance withthe order of the Board we have removed from ourfiles and destroyed any reference to the fact thatIssued February 27, 1974.In Case21-CA-11736,the charge was filedIand servedApril 20, 1973. In Case 21-CA-12042,the charge was filed andserved August 17,1973, and amendedOctober 26, 1973.No issue of commerce or labor organization is presented. Thessuch individual was reprimanded or suspended byus,and send a copy of such advice to theemployee involved, at his last known address.STANDARD BEVERAGE,INC.DECISIONSTATEMENT OF THE CASEJOSEPH I.NACHMAN:AdministrativeLaw Judge: Thisproceeding tried before me at Los Angeles, California, onApril 23 through 29, 1974, with all parties present and dulyrepresented by counsel,involves an amended consolidatedcomplaint' pursuant to Section 10(b) of the NationalLaborRelationsAct, asamended(herein theAct), whichalleges, in substance,that Standard Beverage,Inc. (hereinRespondent or Company), by various statements, inter-feredwith,restrained,and coerced its employees in theexerciseof their rightsunder Section7 of the Act,reprimanded,issued disciplinary warnings to, and dis-charged certain employees, because of their assistance to,and support of, Beer Drivers,Salesmen&Helpers UnionLocal 203, International Brotherhood of Teamsters, Chauf-feurs,Warehousemen & Helpers of America (herein Unionor Local 203).By answer,Respondentadmitted certainallegations of the complaint,but denied the commission ofany unfair labor practice.For reasons hereafter more fullysetforth, I find certainallegationsof the complaintsustained by the evidence and recommend a remedialorder.At the trial all parties were afforded full opportunity tointroduce relevant and material evidence,to examine andcross-examine witnesses,to argueorally on the record, andto submit briefs.Oral argument was waived. Briefssubmitted by the General Counsel and Respondent,respectively, have been duly considered. On the pleadings,evidence, the stipulations of counsel, and the entire recordin the case,Imake the following:1.FINDINGSOF FACT2A.BackgroundRespondent is engaged in the sale and distribution ofmalt beverages in the Los Angeles area. Its principalproduct is Coors beer. For that purpose Respondentoperates a fleet of trucks and employs drivers, helpers,salesmen,warehouse employees, office personnel, as wellas the requisite complement of supervisory staff. Thesupervisory staff chiefly involved in this proceeding, whosesupervisorystatus isadmitted, is Haralambos T. Haralam-bos, who is president and in charge of all business of theenterprise;Max Abbott,general manager;David Jensen,driver supervisor and George Kober, head salesman. Forsome years the drivers and helpers employed by Respond-ent have been represented by Teamster Local 203, and acomplaint alleges,and the answer admits facts which establish theseelements of the case.Therebeing no dispute with respectthereto, I findthose facts to be as pleaded.Moreover, it appears as hereafterset forth, theBoard conducted an election on a petition filedby the employer STANDARD BEVERAGE, INC.285collective-bargaining agreement has been in effect betweentheUnion and Respondent.The last such contractprovidedthat it was to be in effect fromJuly 31, 1970, toJune1,1973, and thereafterfrom year to year unlessterminated by notice.Pursuant to this andprior contracts,Local 203 operateda hiring hallthrough which Respond-ent acquired the drivers and helpersitneeded for itsoperations.3In addition,the contract has a grievance andarbitration provision;a provision dealing with"Health &Welfare,Dental,Prescription,Visual care andRetireeBenefits"as well as Pension Benefits,Incentive Payments,4and provision against dischargefor otherthan good cause.On August6, 1971, pursuantto the provisions of thecontract,theUnion fileda grievancerelating to theoperation of the hiring hall provisions,which grievancebecame the subjectof anarbitration proceeding,held April19 and July 27, 1972, whichisthefinal step of thegrievance procedure under the contract.The parties agreedthatbecause an expeditious resolutionof theirdispute wasmost desirable,theArbitratormight issuehis awardwithout an accompanying opinion.The award issued bythe Arbitrator on August 2, 1972, provided(a) that it was abreachof thecollective-bargaining agreement for Re-spondent to refuse employmentto anypersonreferred bythe hiringhall, for thepurposeof avoiding health andwelfare contributions,or any other provision of thecontract; (b) the employermight refusereferrals from thehiring hallif not for arbitrary or discriminatoryreasons; (c)to reduce the area of possible misunderstandingthe Unionwas directed to submit to Respondent a list of not morethan 40 names of persons having permanentor temporarystatus under the contract, and whowere not thenregularlyemployed byanother employer,and that the employermust notifythe Unionin writing, no later thanAugust 30,1972, what persons on the aforesaid list were unacceptableto it,and its reasons for such position,that the reasonsassignedby the employershall be final unlessthe Unionwithin 15days servesnotice uponthe employer that itsreasons are consideredby the Union to be arbitrary orcapricious,and that such disputes as may arise will beresolved by the Arbitrator,who retainedjurisdiction forthat purposeuntilMay 31, 1973, the expiration date of thecontract;(d) the Unionshall not dispatch persons to theemployer who,are noton the approvedlist; and(e) that theAwardshall not be a precedentfor any other employersubject to the contract.Pursuant to the aforementionedaward, the Unionprepared and submitted to theCompany alist containingthe 40 names as providedin the Arbitrator's award. Byletter datedAugust 31, 1972, the Company informed theUnion that 33 ofthe persons named on theUnion's listwere unacceptablefor specifiedreasons.By letter dated3Thereis no issue as to thevalidity of thehiring hall orits operation.4Theincentivepayment providedfor is 10 centsper case forall casesdelivered by a driver,without the services of a helper,in excessof 1,250 in aweek.SActually,the count is 15, but the evidenceshowsthat the partiesoperatedfroma list of 14.Apparently, one of the three that the Arbitratorqualified conditionally,did not meet the conditionsthe Arbitrator specified,but the record does not identify this individual.Ido not regardthis of anyimportance in disposing of the issuesinvolved.6 Par.6 of the complaint alleges that,between November1972 and May1973,Respondent refused to hire 13 employees from the hiring hallSeptember8, the Union notified the Company that thereasons givenby the Company for regarding 19 of the 33persons designatedby the employer as unacceptable werearbitrary and capricious. The differences thus existingbetween theparties wereconsidered by the arbitrator, andresultedin his award that of the 33 challenged by theemployer, 5 were qualified, and 3 others were qualified iftheymet certainconditions. This resulted in a list of 14persons5 tobe used by the Union in dispatching toRespondent, and which Respondent was required to acceptwhen dispatched by the Union pursuant to its request foremployees.B.Current FactsThe General Counsel's basic contention is that in late1972 or early 1973, Respondent embarked upon a course ofaction designed and intended to rid itself of the Union.Although conceding that in manyinstancesthe conductupon which he relies would perhaps not, standing alone,establish an unfair labor practice, that considered in totalcontext, the facts establish the aforesaid unlawful objectiveand purpose. The evidence relied upon by the GeneralCounsel,much of which is not in conflict, shows thefollowing:1.Hiring practices:November 1972-May 1973periodAs heretofore indicated, the arbitrator's award limitedthe Union to referring to Respondent only those employeeswho were on the established list, and required Respondentto accept only those referred from that list. The GeneralCounsel contends that after November, 1972, and until thecontract expired onMay 31, Respondent made it apractice of calling the Union very late in the day for workearly the following morning, or would call early in themorning for work that same day, so as to make it moredifficult and in someinstancesimpossible for the Union tocontact and refer men on the approved list. The contentionis that this was done to enable Respondent to avoid hiringemployees likely to be union supporters, and to hire,instead, off the street, men who would be more likely tovote againstthe Union in any election that might be held.6To support this contention he relies in the main upon thetestimony of John Fahy, the Union's secretary-treasurer.Fahy testified on direct that the Union services from 42 to45 employers, and that 95 percent of these called him at thehall between 11 a.m. and 3 p.m. for their personnel needsthe following day; that Standard made it a practice to callbetween 4:30 to 5 p.m., generally closer to 5 p.m., and insome instancesthe next morning for employees to workthat day, and because he was restricted in his referrals to(presumably meaning dispatched from the hall),because of their assistanceand support of theUnion,and par. 22 alleges that such refusal was aviolation of Sec.8(axl) There is no testimony in the recordthat any ofthese employees were ever dispatched to Respondent,or that Respondentever refused to hire them Moreover,the uncontradictedtestimony of MrsNicholas,which I credit,is that Respondent alwayshired anyonereferred toitby the Union whose name was on the list promulgatedby the arbitrationproceeding,and that Respondent refused to accept only those not on thelist.The point is not argued in the GeneralCounsel's brief, andI assume thecontention has been abandoned.In any event, I findand conclude that theevidence fails to support par. 6 of the complaint. 286DECISIONSOF NATIONAL LABOR RELATIONS BOARDthearbitrator'slist,thisgave him insufficient time,sometime as little as 20 minutes,to contact and refer mento Standard.On cross-examination,Fahyadmitted that hekept in his office a log of calls to the hiring hall, whichRespondent'scounsel askedthatFahy produce. Aftercompleting other areasof thecross-examination,Fahy wastemporarily excused to get the log and return to thecourtroom. Upon his return, Fahy and the Union's counselinformed me that the log was in the courtroom,but that itwould not be produced because it regarded such records asconfidential,particularly so in the instant case,because theUnion was now decertified and the employer should not bepermitted to examine the Union'sdealingswith otheremployers.? The Union took no position on the question ofrelevancy of the log,or any testimony that Fahy might givein explanationthereof.Respondent arguesnot only thatthe Union's claim of privilege is without merit, but that thelogwas relevant and material on the issueof Fahy'scredibility,as well as the General Counsel's contention thatRespondent's general practice of calling the hall at a latehour was part of the scheme to rid itself of the Union.Respondent argued that as a sanction for the failure toproduce the log,in view of the Union's status as thecharging party in this proceeding, Fahy's testimony shouldbe stricken in its entirety.8The General Counsel arguesthatFahy's testimony cannot be stricken because theBoard's Rules and Regulations do not give an Administra-tive Law Judge any authority to strike testimony for refusaltoproducedocuments,as distinguishedfroma refusal toanswer questions,and asFahyexpressed willingness toanswer questions concerning the log,Iwas withoutauthority to strike any of his testimony.Upon consideration of theissue Iconclude, in accord-ance with my ruling at the trial, that the log was relevantand material both on the issue of credibility and insofar asitmay tend to negate the General Counsel's contentionthat Respondent's practice of calling the hiring hall at alate hour was in furtherance of a scheme or purpose toevading its obligation to the Union.Ialso conclude,particularly in view of the fact that the Union is thecharging party in this proceeding,that some penalty shouldattach for Fahy's refusal to produce the log,which mighthave aided Respondent in showing thatFahy'searliertestimony that other employers normally called the hall formen between II a.m. and 3 p.m., was not true,and that theappropriate penalty is to strike all of his testimony relatingto the time that employers other than Standard, called thehall for men.Not onlydo I strikeFahy'stestimony in thatregard,but I affirmatively infer that had the log beenproduced,itwould not have supported his earlier testimo-ny in that regard.See Halliday v. United States315 U.S. 94,99;InterstateCircuit v. United States,306 U.S. 208, 225-226. As theSupremeCourtsaid in the last citedcase, "Theproduction of weak evidence when strong is available canlead only to the conclusion that the strong would havebeen adverse."(id.at 226). This result appears to be notonly in accordance with the spirit and purpose of theBoard's applicable Rules, but also in furtherance of theends of justice.Accordingly,Imake no finding as to timeother employers called the hiring hall for men. However, assupervisor Jensen and office clerical Nichlas, who virtuallyalways called the hiring hall for men, both testified thatsuch calls were normally madeon behalf ofRespondent,between 4:30 and 5 p.m., I regard this as an admission andfind it to be the fact.2.Therepresentation proceedingOn March 6, Respondent filed a petition for a Boardelection among the unit employees(Case 21-RC-1585).Thisresulted in a StipulationforCertificationUponConsent Election,approved by the Regional Director onApril 18,and pursuant to which an election was conductedon June 4,when 9 votes were castfor the Union, 11against,and 7 ballots were challenged. No objections to theelection having been filed, the Regional Director on July13,afterinvestigation,issued hisReport on ChallengedBallots,recommending that the challenge to one ballot besustained;that the 6 remaining challenges be overruled,that those ballots be opened and counted and a revisedtally of ballots issued. No exceptions to that Report havingbeen filed,the Board,by order dated July 31, approvedthat recommendation and directed that after the revisedtallyof ballots issued, the results of the election becertified.The revised tally of ballots, dated August 7,showed 12 votes for the Union and 14 against,and on thebasis thereof a certification issued on August 10, that theUnion was not the exclusive representative of the employ-ees in the unit.3.Threats and promises of benefitsa.The preelection periodThe General Counsel contends that beginning early in1973, and continuing through the representation proceed-ing, and until the end of September,Respondent promisedits employees benefits calculated to induce employees tocease supporting the Union, and otherwise coerced andrestrained them in the exercise of their rights under Section7 of the Act. The incidents relied upon by the GeneralCounsel are:1.Carey Clarke credibly testified that in January orFebruary,9 he had a conversation with General ManagerAbbott in the latter's office, at which Abbott raised thesubject of changing Respondent's operation from a systemof preselling goods to be later delivered,to a system of ther It may be noted that counsel requested the log only for the period thatRespondent was using the hiring hall, namely,from November 1972throughMay 1973.9 In support of this position Respondent relies on the Board's Rules andRegulations,Secs.102.35and 102.44(c)Inpertinent part the firstmentioned section provides:The Administrative Law Judge shall have authority, ...to regulate thecourse of the hearing,and if appropriate or necessary, ...to strike allrelated testimony of witnesses refusing to answer any proper ques-tion.....The second section referred to, in pertinent part, provides:(c)Therefusal of a witness. . .to answer any question which has beenruled to be proper shall, in the discretion of the administrative lawjudge,be ground for sinking all testimony previously given by suchwitness on related matters.9This and all dates hereafter mentioned are 1973, unless otherwiseindicated. STANDARD BEVERAGE, INC.287driver selling and delivering from the stock on his truck.Clarke asked when this might take place,and Abbottreplied that he hoped it would be soon, but that before itcould be done the Union would have to be decertified.Clarke asked Abbott to explain what this meant and whatit involved, and Abbott did so. Clarke then asked whatwould happen to the union drivers if the shop wentnonunion, and Abbott replied, "we will just have to get ridof them." Abbott then cautioned Clarke that what he hadsaid could be used against him in the event of an unfairlabor practice proceeding, and that he should not talkabout it. Clarke agreed that their conversation would go nofurther. 10The union contract has provisions for pension and healthand welfare benefits for Respondent's employees in theunit covered by the contract. For its employees not in theunit(i.e. clericals and at least some supervisors),Respond-ent established a profit sharing plan from which, uponretirement,the employees would receive benefits,as well asan insurance program designed to provide the employeewith benefits in the event of illness or disability.11Sometime early in February,Haralambos posted a noticeinviting all employees to attend a meeting to be held afterworking hours in the Company's office. Although attend-ancewas voluntary and without compensation, themeeting wasattended by virtually all the drivers, ware-housemen,and clerical employees.Haralambos opened themeeting by telling the employees that a Mr. McDonald,who was well informed in the field of pension benefits,would address them and explain the pension benefits asprovided in the union contract,as well as the benefitsunder the Company's profit sharing plan for its nonunitemployees.Everywitnesswho testified on the subjectagreed that McDonald first explained the pension benefitsunder the Union contract, and then explained theCompany's profit sharing plan; that no effort was made tocompare the two plans, or to indicate that one plan was"better" or more "favorable" than the other, except to theextent that the listener might draw a conclusion of his ownfrom what was said.Following McDonald's presentation,Haralambos opened the meeting for questions,and severalwere asked.Employee Dickenson commented that he had17 years as a union member, and asked what wouldhappen to that. Haralambos said that he could freeze it.Employee Arnold asked if he could be under both plans, orif he could make voluntary contributions to the profitsharing fund, and was told that if one was subject to theunion contract he could not participatein profitsharing, orvice versa.12The following morning another meeting wascalledby Haralambos where the subject of insurancetoBased on the credited testimony of Clarke. Abbott admitted that hehad a conversation with Clarke at the time and place mentioned, butclaimed that the conversation only related to Clarke's thenjob in thewarehouse.Although Abbott denied that he told Clarke that to go on driversales the Company would first have to go nonunion,and also denied that heever told Clarke that he would deny the conversation because it might beused to prove an unfair labor practice,he did not"recall"whether thematter of a decertification vote was discussed at the time, and that he didnot "remember"whether Clarke asked him what would happen to the uniondrivers if the plant went nonunion.To the extent that the testimony ofAbbott and Clarke are in conflict on this point, I credit the latter.11 Information as to the precise scope,operation and benefits under theplan, is not in the record.benefitswere discussed. A number of unit and nonunitemployees attended.Again Haralambos introduced aspeaker who explained first the insurance benefits providedunder the union contract, and then the insurance benefitsprovided by the Company for its nonunit employees. Noeffortwas made to compare one plan to the other, or toindicate that one plan was superior to the other, althoughas least oneemployee (Fritz) testified that the benefitsunder the plan for the nonunit employees were greater inall categories,than those called for by a union contract.13On his direct examination the only reason Haralambosgave for callingthese meetingswas that several employeeshad inquired as to their benefits in the Company, and thathe thought the most expeditious way to explain it wasthrougha meeting.On cross-examination he expanded onthis somewhat, saying that several employees inquired as towhat the benefits were under the Teamsters plan. However,he could not recall the identity of any employee who madesuch an inquiry of him, nor did any employee testify tohaving made such an inquiry.b.During the election proceeding1.Sometime in April or May Respondent held anumber of dinner meetings with the drivers and helpers,who were invited to attend in groups ranging from three tofive.Abbott testified that thesemeetingswere held over a2- to 3-week period and were for the purpose of giving theemployees an opportunity to talk to him, and he to them.Abbott admitted that in selecting the employees to beinvited to a particular dinner he divided them into what heregarded as prounion and antiunion groups because he feltan employee would be more comfortable in a group thatshared his views. Driver Fritz credibly testified that at themeetinghe attended, and which was also attended byemployees Arnold, Ciccarelli, Dickenson, and Boughton,as wellas General Manager Abbott and Driver SupervisorJensen,Abbott asked the employees if there was anyproblem they wanted to discuss. There is no evidence thatany employee voiced any complaint, or brought up anyparticular subject. Abbott then discussed the company'sdesire to change to a driver sales operation and that whilesuch an operation would resultin eliminatingsome driversitwould bring about "a lot more money" for those thatremained. When one of the employees asked when the newsystem would go into effect, Abbott replied that as long asthe Union was there the new program would not be startedbecause Respondent could not afford to pay as much as$200 to $500 a week for a man.142.Following the aforementioned dinner meeting, Ab-bott and Ciccarelli had further conversation in the parking12Based on the testimonyof Fritz, Arnold, and Haralambos, which onthis point is not materially in conflict.13Based on the testimony of Fritz and Haralambos which,on this point,isnot materially in conflict.There is no testimony that at the meetingdealing with the insurance plans, any statement was made tothe effect thatif employeessubject tothe union contract rejectedthe Union, they wouldreceive the benefitsprovided forthe nonunit employees.14Based on the credited testimony of Fritz.Abbott did not deny theaforesaid discussion with Fritz.Jensen's onlytestimony regarding this eventwas that there was no discussion of decertification or of getting out of theUnion.To the extent that Jensen's testimony may be regarded as in conflictwith that given byFritz on this point,I credit the latter. 288DECISIONSOF NATIONALLABOR RELATIONS BOARDlot of the restaurant, which began on the subject of driversales,but soon turned to Ciccarelli's views about theUnion. Abbott stated that he knew Ciccarelli was proun-ion,butCiccarelli refused to admit or deny Abbott'sstatement, saying that no matter how the election went hewould never disclose how he voted, because he regardedthat as his business. In the course of discussion Ciccarellitold Abbott that the only reason he wanted to decertify theUnion,15 was to avoid paying the wages other employerssubject to the contract were paying. Abbott agreed that thiswas true, and added that if the Union did win the election,the Company would operate to a greater extent with twoand three men on a truck to avoid paying the caseincentive the employees were thenearning.1e3.Following the election, but before the final resultswere announced, driver Clarkewas goingover his deliveryordersbefore starting on his day's assignment, andremarked out loud that the routeassignedhim was "damnlousy."Abbott,who was standing nearby and heardClarke's remark, replied "If you had voted the other way, itwould be different." 174.In the period between the election and the certifica-tion of the results thereof, Supervisor Jensen, in conversa-tionwith employee Boughton, told the latter that thoseemployees who voted for the Union should stand by theirconvictions and quit to take a job with an employer thatemployed members of the Union.is5.The General Counsel claims that between theelection on June 4 and until September 30, Respondentimposed more onerous working conditions on those driversthatwere union members, and so manipulated theirassignmentsas to make it impossible for them to earn asmuch from the case incentive bonus as they had in thepast.With respect to the alleged more onerousassignments, Ifind and conclude that evidence fails to support theGeneral Counsel's argument. Even the General Counsel'switnessesagreed that the difficultyof an assignment is notdetermined solely by the number of cases involved, or thenumber of stops to be serviced, but that such factors as thelocation of the stops; their distance from the plant andfrom each other; the amount of "backtracking" that mightbe required to be at a particular stop at a particular time;whether the establishment to be serviced had a convenientplace for the driver to unload; the amount of handwheelingand rotation of stock that may be required; and whether15 Itmay be noted thattheRM petitionfiled byRespondent waspending at the timeof this conversation.16Based onthe credited testimony of Ciccarelli. Abbott admitted that hehad a conversation withCiccarelliin the parking lot, but denied that hemade the statementsattributed to him. According to Abbott, the onlyconcern Ciccarelliexpressed was abouthis futurewith thecompany, andthat all he told Ciccarelli was that if he did his work properly,there wouldbe a job for him. I credit Ciccarellt.itBased on thecredited testimony of Clarke. Abbott did not denyClarke's testimony in that regard.The GeneralCounsel argues,relying onMemphis Chair Company, Inc,191NLRB 713 (1971), that Abbott's failuretodeny Clarke's testimony constitutedan admission that this incidentoccurred as Clarke testified. In my view thecited case does not support theGeneral Counsel's argumentAll theBoard held was that the failure todenydid notfurnish a sufficientbasis forcrediting thecontrary testimony. It didnot hold thata failure todeny constituted an admissionthat the contrarytestimonywas true1sBasedon the credited testimonyof Boughton.Jensen denied that hethe area is such that the truck and its contents may safelybe left unattended, are all factors which enter into adeterminationwith respect to difficulty of the assignment.As no meaningful evidence was adduced with respect tothe aforementioned factors so that an evaluation might bemade of variousassignments,or at least a representativenumber of them, the General Counsel has failed to carryhisburden of proof in that regard. The unsupportedconclusion of the various drivers, based on no more thantheir examination of the daily load sheets, that theyregarded their assignmentsasmoreonerous than thosegiven other drivers, I find inadequate evidence to supportthe General Counsel's assertion in that regard.With regard to the General Counsel's contention thatRespondent discriminatorily reduced the bonus earnings ofthe union supporters, the payroll records in evidence showthat in the 24 week period prior to June 9 (the first payrollending after the June 4 election), driver Fritz earned$609.70 in incentive bonus, for an average of $25.40 aweek, while in the 9 week period from June 16 throughAugust 11, when Respondent announced the end of theincentivebonus,his total earningswere $18.10, or anaverage of $2.01 a week. For Bruce Boughton the figuresare $22.33 a week prior to the election, and $6.70 after theelection; for James Ciccarelli $23.56 prior to the election,and $6.71 after the election; for Carey Clarke $22 per weekprior to the election, and $1.97 after the election. AlthoughPeterDickenson was a union supporter, his incentiveearningsduring and prior to the election averaged $17.59 aweek, and after the election the average was $24.58, thefigures would indicate that incentive work was available,and thatJensendid not make a real effort to distribute itequally among the drivers, and he claimed he did.19These figures graphicallyillustratethat, except in thecase of Dickenson, the incentiveearningsof the driverswho were adherents of the Union were drastically reducedin the June 16-August II period. In light of my findingsregardingthe statementsby Jensen, hereafter set forth, thathe would be fired by Respondent if he did not make theworkassignmentsin such fashion that the union adherentswould be unable to earn more than $10 a week fromincentive bonus, and the fact that Respondent offered nocredible evidence to explain why there was such an abruptand substantial reduction in theincentivebonus earned bythe union adherents, I find that Respondent intentionallyprevented the union supporters fromearningthe incentivemade such a statement,but I do not credit his denial.19The General Counsel in his brief,presents a compilation of theincentive earnings of the union and nonunion drivers,based on hoursdrnen,expressing in percentage the amount of increase or decrease in the 9weeks after the election as compared to the 9 weeks prior to the election. Ihave rejectedthat compilationin favorof that used above, because I do notregard the basis of the compilation to be sufficiently meaningful.Moreover,of the 15 employees he lists under the heading nonunion,only 4 testified(Blood, DiPaolo,Marino,and Weisman),regarding their union affiliation,or the lack thereof. Blood testified that he joined Local 203 1 week prior tothe election,but then voted against theUnion.DiPaolo testified that hejoined Local203 about 2 weeksbefore theelection,and remained a memberabout 3 weeks,but never paid any dues. Marino testified that he was amemberof Local896, but never a member of 203, and made no attempt totransfer to it.Weisman,testified that he had been a member of a TeamsterLocal,but was not such whenhired byRespondentinMay, 1973. As to theremaining 11,Ifind nothing in the record to establishthat theywere or werenot membersof the Union. STANDARD BEVERAGE, INC.289bonus because of theirassistanceto and support of theUnion.20c.Postelection proceedingsUpon receipt of the information that the Union had lostthe election,multicolored crepe paper streamers were hungin the office portion of the premises,and a notice wasposted advising all employees of a party to be held theevening of August 7, at an establishment known as"Steerberger."To the notice was attached a rubber rat, andthe legend"Dick Burton then[secty-treas. of the Union] isa dead rat." This was observed by a number of unitemployees.Some 12 to 15 drivers attended the meeting atthe Steerberger, including Arnold, Clarke, Fritz, Ciccarelli,and Boughton.Haralambos,as well as supervisors Jensenand Abbott,were also present.Considerable discussiontook place at this meeting, which requires resolution ofcredibilityissues.Driver Fritz testified that in a conversa-tion at one of the tables he heard Boughton complain thatthework assignments were unduly severe,and thatHaralambos replied, if you don't like your job, why don'tyou quit.21 Fritz also testified credibly that he heard Clarkeask Jensen,what is going to happen to us guys, and thatJensen replied,they are going to get rid of you.At thispoint Fritz told Jensen,you know we are being takenadvantage of on the case incentive,22 and that Jensenreplied that he was only doing what he wasdirected to do;that if he failed to follow orders he would be out of a job;and that no driver would be permitted to earn more than$ 10 a week in case incentive or overtime.23Additionally, the recordshowsthat about August andSeptember, Respondent tried to persuade employees Fritzand Ciccarelli to leave their employment with it and seekemployment elsewhere.The facts with respect to theseincidents are set forth in the sections hereof dealing withthe discharge of the employees mentionedand will not berepeated here.4.Alleged discrimination against union adherentsa.Reprimands to, suspension,and dischargeof FritzFritz worked for Respondent as a driverfrom April 1970,until his termination in late September1973.He was aunion member,having been initially referred to Respond-ent through the hiring hall. From June 1972, he was theUnion's shop steward at Respondent's establishment, andthe Union's observer at the election held on June 4. Fritz'simmediate supervisor David Jensen,admitted that prior toJune 4, Fritz was a"very good driver"and never failed to20Haralambos and Abbott both testified that they gave no suchinstructions to Jensen. I find no reason to accept or reject their testimony inthat regard.It is sufficient,as I have found,that Jensen did so, discrediting,as I do,allhit testimony that in making his assignments he gaveconsideration only to the manner that the product could be distributed withthe greatest efficiency.SiHaralambos denied that he made such a statement to Boughton oranyone else.I have credited Boughton because he impressed me as a reliablewitness,while Haralambos did not.22This refers to the prior practice of paying the driver on a truck that hasno helper,an incentive of 10 cents per case delivered in excess of 1,250 aweek.Fritz testified that the elimination of the case incentive reduced hisearnings as much as $100 to $140 per month.The record shows that thecomplete his assigned work.24 On August 15, Fritz wasassignedas the driver of a truck loaded with 1,360 cases ofbeer, to be delivered at 14 designated locations. Dickensonwas assigned as a helper on this truck. Sometime during theafternoon,when it became apparent that he could notcomplete all the deliveriesassignedhim that day, Fritz inaccordance with usual practice called Jensen and askedwhether he should work overtime to make all the deliveries,or return to the plant at the normal hour withoutcompleting the deliveries. Jensen told Fritz to return to theplant at the normaltime.When Fritz arrived, Jensen gavehim a written reprimand which stated:Driver failed to complete a day's work which consistedof 14 stops and 1360 cases. Brought back 3 stops[illegible]359 cases.Helper was Pete Dickenson.Would not sign or accept copy. Reason was not givenfor failure to complete work.Fritz explained the difficulties he had in completing hisassignment,but did not testify that he so informed Jensen,but that Jensen rejected these as being matters which occurin the normal day's work. This was the first time Fritz hadreceived such a reprimand during his employment.25Jensenadmitted that whether a particular assignment was"light" or "heavy," involved consideration of not only thenumber of stops and the number of cases, but the nature ofthe area to be served, the distance from the plant, as well asthe accessibility of ramps, docks, and loading facilities.On August 17, Fritz was assigned a route which calledfor 13 stops to deliver 1152 cases, with Dickenson as hishelper.The evidence shows that on this occasion Fritzfailed to make two stops where a total of 291 cases were tohave been delivered. When Fritz called Jensen to advisehim that he could not complete the work within the regularhours, Jensen refused to authorize overtime and directedFritz to return to the plant. At the plant, Jensen gave Fritza written reprimand which reads as follows:Driver failed to complete day's work which consisted of13 stops and 1152 cases. Driver brought back 2 stopsfor 285 cases. This is driver's second offense for notfinishing assigned day's work. Discipline take 3 daylayoffstarting8-20-73. Would not sign.On the reverse side of the reprimand appears the following:Two stops had to wheel because dock was not available(Ralph's Liquor Stores). Also had to wait for car to pullout from Santa Anita Liquor. (Usual problems duringday delivery.)lower figure was probably the more accurate one.23 Based on the credited testimonyof Fritz and Clarke.Jensen deniedmaking such statements, but I do not credit his denials.24 Jensen also testified that following June 4, Fritz work performancewas less satisfactory in that he failed to make deliveriesrequired of him. Thecontention is hereafter considered and disposed of.25Based on the credited testimonyof Fritz.Jensen testifiedthat the firsttime Fritz returned stops was on August7, andthat he spoke to Fritz aboutit,but I do not credit his testimony in that regard.Transcripts ofRespondent's records in evidence show that August 15,was the first time intheAugust 13 to September 19 period that Fritz failed to deliver anyappreciable number of cases. 290DECISIONSOF NATIONALLABOR RELATIONS BOARDJensen admitted that this legend reflects what Fritz toldhim that day as the reason he was unable to complete thework.26A day or two following his return to work after thedisciplinary layoff, Fritz had a conversation with Jensen.Although the precise manner in which the conversationaroseisnot disclosed by the evidence, the creditedevidence shows Jensen told Fritz, in substance,I know youfellows are getting a screwing, but there is nothing I can doabout it,because we have to go with the people who votedfor the Company. Jensen then asked Fritz how he wouldlike to have another job,saying it would be with a unionhouse and probably he would be making more money withbetter working conditions.Fritz asked about the locationof the job, but Jensen was unable to give him furtherinformation and suggested that he see General ManagerAbbott, which Fritz did. Abbott told Fritz that the job waswith Sunset Beverage(herein Sunset), that he had beentalking to Jensen about Fritz and his work record, thatFritz was one of the Company's best drivers, and if Fritzwished him to do so, he should set up an appointment forhim with officials of Sunset.Abbott additionally told Fritzthat eventually Sunset would also have a decertificationelection,and that Sunset would probably ask Fritzconcerning his views about the Union before it would hirehim. Fritz madeno replyto these statements, but askedAbbott to make the appointment for him.Abbott agreed todo this, and to furnish Fritz with direction for reachingSunset's premises.At the end of that day Fritz foundattached to his timecard a note furnishing directions forreaching Sunset.Thisnote,inevidence asGeneralCounsel's Exhibit 4, is admittedly in Jensen's handwriting.A day or twolater,Jensen told Fritz not to bother going toSunset,because the job had been filled.27On September 19,28 Fritz was assigned to a route onwhich 1212 cases were to be delivered in 15 stops, withWeisman ashishelper.According to Fritz this wasbasically the same route he worked on August 15, and haddifficulty completing.Fritz, after informing Jensen that hewould be unable to complete the assignment,was told toreturnto the plant. He did so with 137cases, leaving onestop unserviced. At the plant Fritzfound a message to seeJensen,and upon doing so wastold bythe latter that hewas being dismissed for not doing a day's work.Respondent'swork records for the period Fritz workedafter the two reprimands on August 15 and 17, above26The last phrase in parenthesis quoted from the reprimand was, Iassume,Jensen's reaction to the explanation given by Fritz for his inabilityto complete the assignment.27My findings with respect to this incident are based on the credited,and in large measure uncontradicted and corroborated testimony of Fritz.Jensen admitted that he discussed the subject with Fntz,and did so becauseAbbott told him that there would be a couple of vacancies at Sunset, and hehad "heard"that Fritz(and Dickenson to whom he also spoke on thesubject,as hereafter set forth),were"unhappy."Jensen also testified that he"thought"he told Fritz that Sunset was a union shop.Abbott testified heheard"rumors" that Fritz and Dickenson were "unhappy" in the plant andwanted to be "elsewhere";that because of his contacts with otherdistributors, he learned that Sunset had two openings and would be willingto talk to the two men he had in mind if they could clear it with the Union;that he passed this information on through Jensen;that while there wassome discussion about where Sunset was located, and that this informationwas made available to Fritz and Dickenson,the only thing he heard furtherdiscussed, show the following with respect to Fritz'sperformance.StopsStopsCasesCasestakenDoliv-takenDeliv-CasesDateout*redoutBredRetd.8/23161630730708/24181841041008/28202046346308/2913131273127308/30232236235668/31222233633409/4111061761079/5151212479063419/6212135034829/7191933533509/10141311201065559/1216146465041429/131614114910111389/141917420380409/17141357556879/19151412121075137Respondent offered no evidence to explain why repri-mands were not issued to Fritz for his failure to completealldeliveries on September5, 10, 12, 13, and 14, when asubstantial numbers of cases were returned undelivered,and on September 5, 12, and 13,when returns were inexcess of the undelivered cases on September 19, and forwhich Fritz was last reprimanded and discharged.IndeedJensen testified that he made the decision to dischargeFritz on September 19, after Fritz brought back the 137cases.b.Reprimand to, suspension,and discharge ofDickensonDickenson worked for Respondent as a driver and/orhelper from April 1970 until his discharge on September28, 1973, under circumstances hereafter detailed. Dicken-son was hired by Respondent upon referral from the hiringhall, and at alltimesduring his employment was a memberof the Union, of which fact Respondent was aware. PriortoAugust 7, Dickenson never received a reprimand, norwas he in anymannercriticized for his work. IndeedJensen admitted that in the past Dickenson was one of thebetterdrivers from the standpoint of completing hisassigned work.about the matter was that the two men never presented themselves atSunset,and nothing further was done.Abbott deniedtellingFritz that thelatter was one of his best drivers;that Sunset had plans fora decertificationelection at a future date; thatSunset would ask him his views about theUnion;simply that the man to see at Sunset was Pruss, but could not recallwhether he told this to Fritzdirectly orthrough Jensen.To the extent thatthe testimony of Jensenand Abbottconflict withthat of Fritz on this point,I credit the latter.28The complaint alleges that Fritz was dischargedon "or about"September21. Theonly testimony on the date was thatgiven by Fritz andJensen.Fritz testified that his discharge occurred on the same day that hewas given a third and final reprimand, which is not in evidence.Jensentestified that on September 21, he recommendedto Abbott that Fritz bedischarged,and that upon receiving his approval he discharged Fritz.However, Respondent's work records in evidenceshow Fritz's last day ofwork as a driver was September19.Accordingly,I assume that this is thedate of his final reprimand and discharge. STANDARD BEVERAGE, INC.On August 16, Dickenson made a delivery to a customer,with instructions to collect payment on delivery.Withoutprior authorization Dickenson permitted the customer tocharge the amount of the invoice.The following day, afterthe office had the opportunity to check all the paperwork,he gave Dickenson a reprimand for deviating frominstructions and extending credit without prior clearance.Dickenson admits the facts,testifying that this was an erroron his part, for which he was entirely to blame.29On August 21, Dickenson was assigned as driver todeliver 1,340 cases at 13 stops,with Ciccarelli as his helperon the truck.According to Dickenson,whose testimony inthat regard is uncontradicted,he was delayed that day by awreck on the freeway, and at one stop was without theservicesof his helper because of the nature of theneighborhood,which made it necessary for the helper toremain withthe truckat all timesto guardagainstpilferage.Aboutmidafternoon,Dickenson called the plantand informed Jensen that becauseof theaforementionedevents he would not be able to service all the stops assignedto him by the normal end of the day, and asked forinstructions.Jensen told Dickenson to returnto the plantby 4 p.m. When Dickenson arrived at the plant, with 118cases having failed to service two stops, Jensen gave him areprimand reading:Driver failed to complete a day's work which consistedof 13 stops and 1340 cases.Driver brought back 2 stopsfor 118 cases.Helper was Jim Ciccarelli. Best's Liquorsaid took extra time.No other problems.30In accordance with Respondent'spractice of not repri-manding the helper unless the driver made a specificcomplaint against him,no action was taken againstCiccarelli.On September 18, Dickenson was assigned to deliver 14stops for a total of 1,213 cases.Again Ciccarelli was hishelper.The record does not show just why Dickenson wasnot able to complete his assignmentthat day, but when hereturned to the plant Jensen handed him a reprimandwhich reads:291After checking at the office,Dickenson went to changeclothes, and finding his uniforms gone from the locker, andhis timecard removed from the rack,he went to Jensen tofind out the reason for this, and was informed that he wasbeing let go.No reason was given him for his termination.Jensen did not claim that he gave Dickenson any reasonfor his termination.His testimony,aswell as that ofAbbott on this point,was that on September 28, the lastworkday in the month,the final decision was made toconvert from "presale" to"driver-sale," on October 1, andthat this required a reduction from 16 to 14 drivers, andthatDickenson and Ciccarelli(whose termination ishereafter considered), were selected for discharge that dayto reduce force to the number indicated. According toJensen,thedecisionas to which two employees toterminate on September 28, was made on the basis ofWork performance and attitude; on the stops they wereable to complete; on what they brought back; com-plaining around the plant;other drivers complainingwhen working with the individual. . . . The perfor-mance now with what their performance was in thepast.No evidence was introduced that Dickenson was acomplainer, or that other drivers complained about him.With respect to Dickenson's record for returning stops, theevidence shows that between August 13 and September 28,Dickenson worked as a driver a total of 21 days.31 On I 1 ofthese days he was assigned a helper,and on the remaining10 he worked, alone. On those occasions that he had ahelper the load varied from a minimum of 1,138 cases to amaximum of 1,469 cases, with an average of 1,271. The 10assignments that Dickenson worked alone ranged from aminimum of 288 cases to a maximum of 683, with anaverage of 534.5 32 The records also show that in theAugust 13 to September 28 period Dickenson completedall his assignments except in the following instances:CasesStopsCasesStopstakenDeliv-Deliv-CasesDatelbsgd.outeredBredRetd.Driver failed to completea day's work whichconsistedof 14 stopsand 1213 cases.Driver brought back 3 stopsfor 215 cases.Thisisdriver's secondoffense for notfinishing'assigned day'swork.Disciplinetake 3 dayslayoff starting9-18-73 ... .On September28, the dayDickenson was terminated, hewas assigned what he describedas a "very easyroute,"namely to deliver 527 cases among 15 stops.Apparently,no helper was assigned.Dickenson completed his assign-ment and returnedto the plant between 1:30 and 2 p.m.29Based on the credited testimony of Dickenson and Jensen,which isnot in conflict.30 Jensen testified that Dickenson gave no valid reason for notcompleting his assignment on August 21. To the extent that his testimonymay be regarded as in conflict with thatof Dickenson, I credit the latter.Jensen also testified that if an employee's reason for not completing hisassignmentwas simply too much work, this was not noted on thereprimand,but if there was a sp9cific complaint this wouldbe noted. WhyJensen did not regard the two reasons given him onAugust 17, as anadequate excuse for Dickenson's failure to complete his assignment that8/318621144791428/141412441210132318/171728815247418/211313401112121288/221366610626409/5131138121065739/111412351210391969/18141213119962179/24185021748715As above indicated Dickensonwas givenreprimands forfailing to completehis assignmenton August 21 andday, Jensen did not explain.31On the remaining days he worked as a helper.32 The worksheet referred to shows that on September 3, Dickenson wasassigned to deliver 122 cases to 14 stops and that he had no helper.As thiswould be an average of 87 cases at each stop, and assuming an average of 30minutes at a stop,which would of itself accountfor 7 hourswork, notcounting driving time for the day, and the fact he never had anotherassignment on which he worked alone, that exceeded 683 cases, I assumethat this was an error,and that he did have a helper that day. My figuresreflect this assumption. 292DECISIONS OFNATIONALLABOR RELATIONS BOARDSeptember 18. No evidence was introduced showing whyDickensonwas not reprimanded on the other datesindicated above, when he failed to deliver a substantialnumber of cases. Nor was any evidence introduced to showthatDickenson was a less competent employee than theones retained, or why he could not have been used as ahelper.c.Reprimand to and discharge of CiccarelliJames Ciccarelli worked for Respondent as a driverand/or helper from July 1971, until his termination onSeptember 28. Prior to August 21, he had not beencriticized in any way for his work, and indeed had beencommended by Abbott at one of the preelection dinnermeetings, as well as by Kober, an admitted supervisor, as agood worker.On August 15, Ciccarelli was assigned as the driver on aroute with Clarke as a helper. When Ciccarelli returned tothe plant that afternoon at the normal hour, Jensen handedhim a reprimand reading:Driver failed to complete a day's work which consistedof 14 stops and 1425 cases. Brought back 4 stops for297 cases.33 Accounts had too much inventory to rotateand finish all the stops. Helper was Carey Clarke.Would not sign.Ciccarelli received no other reprimands for failing to makedeliveries,but on September 26, Jensen gave him thefollowing reprimand:Employee did not notify the office that he was $10.16over.When checking in on 9-25-73 the girl missed apaid invoice and put it in with the charge invoices thusmaking the driver $10.16 over. It is the driver'sresponsibility to keep his money separate from hispersonal funds and to notify the office if he has anyextra money left after checking in. As of 3:30 p.m. on9-26 driver had not reported being over any money.Ciccarelli's work record during the August 13-September28 period, shows that he was the driver and responsible fordeliveries on 27 days. On four of such days (August 14 and15 and September 6 and 12, he had a helper assigned tohim) and on the remaining 23 days he apparently was theonly man on the truck. On all of the 27 days referred to, hecompleted all his stops, except as indicated by thefollowing:StopsStopsCasesCasestakenDeliv-takenDeliv-CasesDateouteredouteyedRetd.8/1321177356071288/141411122610291978/151410142510873388/23232232532059/52423445415309/141918487460279/19171651550879/241716537524139/25212044141328On September 28, Ciccarelli had what he regarded as a"relatively easy" run. Finishing his work and returning tothe plant early, he found his locker empty, and a note toseeJensen.Ciccarelliconcluded that he was to beterminated, and went to Jensen's office and gave him hislocker keys. Jensen remarked, "So you know." Ciccarelliremarked in effect,it isobvious that you have been tryingto get me all week. Jensen responded in effect, I could havereally gotten you had I tried, and handed Ciccarelli hisfinal check which included his vacation pay. Respondent'sreason for terminating Ciccarelli is, as in the case ofDickenson, that the decision to go to driver sales onOctober 1, reduced the number of routes from 16 to 14,requiring a reduction of two men, and that Ciccarelli andDickenson were selected for termination because they werethe two least efficient of the driver-helpers. No testimonywas offered by Respondent to explain why Ciccarelli couldnot have been assigned as a helper, in which capacity hehad so frequently served, nor does his work record, whencompared with that of other drivers, indicate that he wasamong the least efficient drivers, from the standpoint ofdeliveries made, as Respondentclaims.Severalweeks before his discharge, Ciccarelli wasengaged in conference by George Kober, an admittedsupervisorKober opened the discussion by stating thatwhat he was going to say was his own idea; that it had notbeen suggested by anyone else; that it was strictly betweenthe two of them; and that if there was ever any attempt touse it againsthim, he would deny it. Kober then stated thathe knew that Ciccarelli was prounion, and that although hewas a good worker, he had to understand that there was noplace for him with the Company; that he had said thingsagainstHaralambos; and that he had a bad attitude.Kober then stated that Ciccarelli had almost 2 weeksvacation due him, but if the Company had to fire him hewould not get paid for that, and added if we want to getyou, we can get you, just by following you until you make amistake, and then fire you for that. Kober then suggestedthat if Ciccarelli would quit, he would give him a goodrecommendation, and he would get paid for his vacationtime.Ciccarelli asked for time to consider. The followingday,Kober sought out Ciccarelh and asked if he hadreached adecision.Ciccarelli replied that if he quit hecould not collect unemployment, and that he would juststay on. Kober replied, "Iguess that's how it is going tobe," 34d.Reprimandto and suspension of BoughtonBruce Boughton employed by Respondent from May1972, until discharged in August or September,35 was hiredthrough the Union's hiring hall, and at all times material33Ciccarelli'sAugust 13 to September 28 work record shows that onAugust 15 he returned to the plant with 338 cases, rather than the 297 statedin the reprimand.3'Based on the credited testimony of Ciccarelh.Kober denied that hehad any conversation with Ciccarelh of the nature the latter attributed tohim, but did admit that he may have told Ciccarelh that he was a gooddriver I credit Ciccarelli35The complaint does not allege, nor does the General Counsel contendthat Boughton's discharge was in any respect unlawful. STANDARD BEVERAGE, INC.293was a union member.He worked as a driver and/or helperon the deliveryroutes.Except as hereinafter indicated,Boughton was never reprimanded,or otherwise criticizedby Respondentfor hiswork performance.As heretoforefound,after the Board election,Boughtonwas told bySupervisor Jensen,that those employeeswho voted for theUnionshould have the courage of their convictions andquit their employmentwithRespondentand get a job at aunion establishment.On August 15, Boughton was assignedas driver on adeliveryroute,with Loell ashis helper.When they returnedto the plant at the usualhour of 4 p.m., Jensen gaveBoughton the following reprimand:Driver failedto completea day's work whichconsistedof 14 stopsand 1255cases.Driverbrought back 2 stopsfor 202cases.No problems just 'not enough time.'Helper wasG. S. Loell.No reprimand was givenLoell inaccordancewith theusual practice of not reprimandingthe helperunless thedrivermade a specific complaint thatthe helper failed insome wayto properlydischargehis duty.Respondent'swork records show that Boughtonworked August 13, 14,and 15,as a driver.36On August 13, he was assigned aroute which called forthe delivery of 562cases in 18 stops.He apparently had no helper.Boughtondelivered 456cases,and although he failed to deliver 106 cases at 2 stops,he was not reprimanded.On August 14, he was assigned todeliver 1,212 cases at 14 stops, with Weisman as a helper.He delivered to all 14 stops, and returnedto the plant withtwo cases,which Respondent apparently regarded ascompletion of the assignment.Again he was not repri-manded.Boughton'swork on August 15, is related above.Thusitwill be noted that on the3 daysBoughton workedas a driver,he returned stops on two of them, andconsidering only the number of cases involved,on August13,Boughton completed 81 percentof his assigned work,and on August 15, he completed 83 percentof hisassignedwork.Why Boughton's performance on August15 requireda reprimand,but his performance on August13 did not,Respondent did not explain.On August 27, Boughton was givena disciplinary layoffof 2 weeks starting from that date,for unexcused absencefrom work,which the General Counsel contends wasdiscriminatorilymotivated.The evidence shows thatBoughton had been on sick leave 1 week and wasinstructed that when he felt able to return towork,to comewith a doctor's certificate.When Boughton did not returnto work the following week,Respondent called his homeon a number of occasions,but got no answer.Additionally,Jensen who lives in the same general neighborhood asBoughton,drove bythe latter's home several times bothgoing to and coming from work,but saw no car belongingto Boughton or his wife on the premises. When Boughtonreturned to work on August27, he producedno doctor'scertificate,and the reprimand given him at that time recites36Apparently,Boughton's work at all other tunes was as a helper.31Clarke testified that he was terminated by Respondent in late August1973 for missing work.The General Counsel did not allege,nor did hecontend at the trial that Clarke's termination was unlawful.He contendsonly that Respondent reprimanded Clarke because the latter engaged inthat he then "had a nice tan," and that his appearance wasnot that of one who had been too ill to work. Boughton didnot deny that he failed to produce a doctor's certificate,nor did he deny or give any explanation of the otherfactors which appear on the reprimand.Notwithstandingmy finding hereafter made,that the reprimand givenBoughton on August 15, for failing to complete a day'swork,was discriminatorily motivated,I find and concludethat the General Counsel has failed to establish by apreponderance of the evidence that the reprimand ofAugust 27, and the disciplinarylayoffbased thereon, werediscriminatorilymotivated,and hence the allegations ofthe complaint in that regard should be dismissed.e.Reprimand to ClarkeCarey Clarke worked for Respondent from January1969, until histerminationin August 1973.37 Clarke, whowas referredto Respondentby theunemployment service,workedfirst as ajanitor, and successivelythereafter as awarehouseman,and driver and/or helper on the deliveryroutes.At sometime not clear fromthe record, Clarkebecame a member of TeamsterLocal 896; not of Local203, the Charging Union here38Except as hereafterindicated,there is no evidencethatClarkewas everreprimanded,or that his work performance was in any waycriticizedby Respondent, and I have heretofore set forththe coercive statementsthat I have found that officials ofRespondent madeto Clarke.Respondent'sworkrecords showthat after August 11,Clarke workeda totalof 5 days as a driver,39with thefollowing results:StopsStopsDateAsagd.Compld.CasesCasesCasestakenDeliv-Undeliv-outeredsired9/1313135914101819/162421436414229/201918490440509/222117326239879/23231831125556On August 16, upon returning to the plant from hisroute,Clarke was given a reprimand by Jensen,reading asfollows:Driverfailed to completea day's work whichconsistedof 24stopsand 436cases.Brought back3 stops for 21cases.No real problemsjust the everyday type of holdups.Credit,rotation,overstocked accounts.Just toomuch work.Justwhy Clarke's work on August 16, called for areprimand, and his performance on the other days, asabove indicated, did not, Respondent failed to explain.union or other protected concerted activities.38 Local 8%is a party to the contract which bound Respondent untilMay 31.39On other dates Clarke worked as a helper on trucks drivenby otheremployees. 294DECISIONSOF NATIONAL LABOR RELATIONS BOARDf.Reprimand to LoellG.S.Loellworked for Respondent from September1969, until January 1974, as a driver and/or helper.40 Hewas a member of the Union, and referred to and hired byRespondent,pursuant to the hiring hall procedures. Loelloriginally worked as a driver/helper but at some time notentirely clear from the record, apparently in late 1972,Loell sustained a disability and was assigned to lighterwork 41 When Loell took that workthere wasadmittedlyno representation made to him as to how long it would last,but General Manager Abbott,with whom Loell discussedthe matter, "implied that it was from now on."On August 7, without prior notice,Respondent orderedLoell transferred back as a driver and/or helper, deliveringbeer to Respondent's customers.Because he was unaccus-tomed to doing such heavy work, Loell found that he couldnot always complete his assignments.Between August 13and September5,Loellhad seven assignments as a driver,and on six of these he was the only person on the truck,while on one occasion(August 21), Clarke was his helper,and his work record shows the following performance.CasesStopsStopsCasesDeliv-CasesDateAssgd.Compld.Assgd.gradRetd.8/1319116194871328/1623144833831008/201813510447638/21141012338913428/272020411401108/282316389292979/5231646437787On August 16, Loell was given the following reprimand:Driver failed to complete a day's work which consistedof 23 stops and 483 cases. Brought back 9 stops for 100cases.Left small stops in order to make time stops.Victor's Liquor stock extra time. Truck 21 did not runproperly. Also left rear door hard to move. Checked outtruckrunsOK and dooralso seemto work without anyproblem.On August 21, Jensen gave Loell a second reprimand,reading:Driver failed to complete a day's work which consistedof 14 stops and 1233 cases. Driver brought back 4 stopsfor 325 cases. This is driver's second offense for notfinishing assigned day's work.Disciplinary action taken3day layoff starting 8-22-73.Other drivers arefinishing similar routes without problems.Helper wasCarey Clarke. I talked to Loell 8-20-73 about notfinishingassignedday's work. 8-20-73 he brought back5 stops.Itold him that he must start finishing hisassigned work or I was going to have to lay him off.Problems onrun today-no problem just too much fortwo men.No evidence was offered to explain why Loell's perfor-mance on August 16 and August 21, merited discipline, buton the other 5 days he worked as a driver, did not.g.The discharge of ArnoldRobert Arnold was employed by Respondent as a driverand/or helper from July 1971 until his discharge on August15, for allegedlymisappropriatingcompany funds. Arnoldwas referred to Respondent through the hiring hall, andduring the entire period of his employment was a memberof the Union. Respondent makes no complaint aboutArnold's work performance, except for the alleged misap-propriation of funds.Respondent's system for having drivers account formonies they collect, operates substantially as follows: Thedriver is charged with the number of cases in his load thatday.Upon prior authorization from the office he maydeliver beer to a customer on credit,but in such cases heobtains the customer'ssignature to a charge slip. Inaddition, the driver is authorized to receive any paymenton account the customer may make, and to evidence sucha transaction he prepares a paid on account slip (hereinPOA slip). When the driver checks in at the end of his day,he is required to turn into anofficeclerical all papersevidencing his transactions.The office clerical prepares anadding machine tape charging the driver with (1) the valueof the load he took out that morning, and (2) the amountsrepresented by the POA slips, and these are totalled.Against this total the driver received credit for (1) any beerhe may return to the plant; and (2) the authorized chargeslips signed by a customer. The difference between the twosets of figures is the amount needed to balance his account,and this may be in the form of cash or checks, which insome instancesare third party checks. It is important tonote also, that because the driver may turn in a number ofthirdparty checks,Respondent does not post to itsaccounts receivable ledger from checks, but from the POAslipwhich the driver makes out when he collects onaccount from a customer.On August 8, among the customers where Arnold called,was an establishment known as Liquor House, operated byaMr. and Mrs. Reyas. There Mrs. Reyas gave Arnold acheck for $99.89 in payment of goods she had received thepreceding week and, which had then been charged to heraccount.At her request Arnold receipted the originalinvoice which Mrs. Reyas had in her files, but Arnold didnot prepare a POA slip to evidence the receipt of theamount she paid him. According to Arnold, just beforereturningto the plant on August 8, he stopped andseparated the chargeand POAslips, to make sure theywere in order. Finding only two POA slips, and knowingthathe had collected in three places, he began toreconstruct his transactions that day to determine whereelse he collected on account, and concluded that it was acustomer known as Carriage Room Enterprises, where heapparently had instructions to collect $42.96.Arnoldtestified that he then prepared a POA slip for CarriageRoom Enterprises, in the amount of $42.96, and proceeded.o The complaintdoes not allegenor does the General Counsel contendthat Loell's termination was a violationof the Act.41This work only required Loell to visitthe premises of a customer,check the date on beer containers,and if necessary rotate the stock. It onlyrequired the exertion of"lifting a six pack of beer [and l moving it. " STANDARD BEVERAGE, INC.295to the plant,giving all his papers to Sandra Sloan, theclerical who prepared the tape settling his transactions forthe day.There is no dispute that amongthe papers Arnoldturned in at this time were three POA slips, including theone madeout for Carriage Room, and the check given himby Mrs. Reyas. Still according to Arnold, Sandra Sloanprepared the tape which he signed,and announced that hewas $50 over,and that he immediately told her there was amistake somewhere;that he checked the figures hastily andrealizing where the error was, told Sandra Sloan to destroythe POA slip made out to Carriage Room,as well as thetape that she had prepared,that he would prepare a newPOA slip for the Reyas account,and she could thenprepare a new tape.Arnold testified that he saw Sloan dropthe adding machine tape,and the Carriage Room POAslip, in the wastebasket,prepare a new tape which reflectedthe POA slip for Reyas, but not the Carriage Room slip;that when this tape was prepared his account balanced,and that he then signed the tape paid over all the money hehad collected,and left the premises.Arnoldtestified thatthe tape in evidence(G.C. Exh.7) is the first tape Sloanprepared on August 8, and that he had no knowledge as towhat happened to the second tape he claims she prepared.On August 9, Arnold called in ill, and was out each daythereafter until August 15, and that he came to the plantthat daybecause it waspayday, and he had 3 days pay duehim.Sloan identified the various documents constitutingGeneral Counsel's Exhibit 6(a) to(w), and which is thesupporting data from which she prepared the tape which isGeneral Counsel'sExhibit 7. She testified that GeneralCounsel'sExhibit 6(u), (v) and (w), and which includes theCarriage House POA slip of $42.96, were the only POAslipsArnold turned in that day; that Arnold said nothingto her aboutany error;made no mentionof a POA slip forthe Reyas account;that General Counsel's Exhibit 7 is theonly tape she prepared for Arnold that day; he made norequest that she destroy that tape, or that she prepareanother;and that he simply signed the tape,turned over toher the checks he had, (which included the Reyas check),and sufficient cash to balance the account 42The matter came to a head on August 14, when anotherdriver stopped to make a delivery at the Reyas establish-ment,for which he had instructions to collect ondeliverybecause the goods delivered during the week precedingAugust 8,had not been paid for.Quite naturally,Mrs.Reyas protested that she had paid the bill and producedher copy ofthe invoice receiptedby Arnold. When thematter came to the attentionof CompanyPresidentHaralambos, he, with Mrs.Reyas' permission, obtained42For reasons hereafter detailed, I find it unnecessary to resolve theconflict in the evidence of Arnold and Sloan.43Arnold himself admits that in his conference with Haralambos hemade no mention of a second tape,or the preparation of a new POA slipand the requested destruction of the one he allegedly made out and turnedover in error. Additionally, it may be pointed out that Arnold's affidavit,given August 22,1973, just 2 weeks after the events here involved, and Iweek after his interview with Haralambos,he makes no mention of havingtold Sloan that the tape she prepared was in error,that he made out a newPOA slip for the Reyas account,or that he asked Sloan to prepare,or thatshe did in fact prepare a second tape.44 It may be pointed out that Haralambos incorrectly computes theamount Arnold allegedly withheld.Respondent's own evidence shows, andfrom the bank a photocopyof her check whichRespondent had deposited to its account, and which herbank had paid. Respondent also caused its office force tomake a complete reaudit ofall settlementsmade by thevarious drivers on August 8, on the chance that perhapssome error had been made in its bookkeeping department,but no error was found.On August 15, when Arnold appeared at the plant, hewas told that he was wanted in Haralambos' office.Haralambos there told Arnold that the facts indicated thatArnold had failed to make out a POA slip for the $99.89 hecollected from Reyas and pocketed that amount of money,and asked Arnold if he had any explanation to offer.According to Haralambos, Arnold only replied that heturned in the check,43 and that he explained to Arnold thatthe failure to turn in the POA slip meant that he needed$99,89 less in cash to balance his account when he checkedin.Haralambosfinally told Arnold that he was discharginghim for stealing, and that the amount of $99.89 would bededucted from any wages, due him. Upon learning thatsuchwageswere insufficient to cover the amount,Haralambos told Arnold that he would be billed for thedeficiency.44C.Contentions and Conclusions1.The 8(a)(1) allegationsIfind and conclude that Respondent violated Section8(a)(1) of the Act in the following particulars:1.The meetings called by Respondent in early 1973, atwhich it explained the pension and insurance plans, andwhich were attended by virtually all employees, both inand out of the unit represented by the Union. Although theevidence shows that neither Respondent nor its agent madeany comparison of the plans provided for by the unioncontract,with that Respondent provided for its unitemployees, certainly the union members present coulddraw their own conclusion with respect to the relativemerits of the two plans. And it is this fact which probablyexplains why those witnesses who gave testimony on thesubject, said that with respect to almost every item, theprovisionsof the plans for nonunit employees weresuperior to the benefits provided in the union contract. AsRespondent introduced no evidence tending to show thatthe conclusions reached by those listeners were unreasona-ble and unwarranted interpretations of what was said, Imust assumethat their interpretation of what was said wasit is in accord with thatof Arnold,that the latterreported toand accountedfor a POAslip in the amountof $42.96, as collected from Carriage House,which in fact he had not collected. Thusthe amountwhich Arnoldallegedlyfailed to remit to theCompany (even under the version of the factsadvanced by Haralambos),was $56.93 ($99.89 - $42 96 = $56.93). It is alsostated on the record that pursuant to established procedure,Arnold filed aclaim for his wages with an agencyof the State of California, which aftersome kind of hearing, ruled that Respondentshould payArnold the wageswithheld from him. The basisfor thisconclusion does not appear in therecord.It also appears that the StateAgencyhas no enforcement powers,and that Respondent has not complied with its directive;any effort tocollect fromRespondentmust be byindependent action in the state courts.No such action has been brought. 296DECISIONSOF NATIONAL LABOR RELATIONS BOARDreasonable.45 In that sense it was more than a merenoncoercive statementof fact,as Respondent contends,but a clear promiseof benefitto induce the unit employeesto abandon theirsupport of the Union.Although anemployerfaced witha union's campaign to organize hisemployees,may lawfullycommunicate to his employees hisviews about unionism in general,or his views about aparticular union,the SupremeCourt hasmade it clear thathe maydo soonly solong as his communications "do notcontain a threat of reprisal or promiseof benefit"(N.LR.B. v. Gissel Packing Co.,395 U.S. 575,618 (1969)),and whether particular conduct falls on one side of the lineor the other is determinedby deciding "what did thespeaker intend and the listener understand."(Idat 619.)Ihave found,supra,that the unit employeeswho testifiedon thesubject,understoodthat the plan Respondentmaintainedfor itsnonunit employees was superior invirtuallyevery particularto that providedin the unioncontract.I likewise find and conclude that Respondent'sintent and purpose in inviting the unit employees to thesemeetings was to impress upon themthat theytoo mightenjoythose superior benefitsif they wouldwithdraw theirsupport fromtheUnion. If thiswas not Respondent'sintent and purpose,then calling the unit employees to thesemeetings makes no sense and served no purpose.462.Abbott's statementto Clarke thatRespondent wouldhave todecertify the Unionto convertto a driver-salesoperation,and in thatevent would have no choice but to"get rid" of the Union drivers then employed by it, as wellas Jensen's statementto Clarke atthe Steerberger, thatRespondent was going to "get rid" of all the Unionsupporters.3.Abbott'sstatement to employeesFritz,Arnold,Boughton,Ciccarelli,andDickenson,atone of thepreelection dinnermeetingsinApril, thatRespondentwished tochange to driver-salestypeof operation, whichwould result in the eliminationof some drivers,but moremoney for thosethat remained,and that it could notconvert to the new system so long asthe Union was thebargaining representative of the employees,because itcould not afford to paythe $200 to$500 a week to a driver,as required under theUnioncontract.Thiswas not onlyinterference with the Section7 rights ofemployees, but apromise of benefitif the employees wouldcease theirsupportof the Union.4.Abbott's statementsto Ciccarelliin the parking lot ofthe restaurant after the dinner meeting,that he knewCiccarelliwas prounionand that ifthe Union won the thencontemplated election,Respondent would operate withmore two and three-man trucks to avoid paying theincentive bonus the employees were then earning.The firststatement called uponCiccarellito declare himself aseither for or againsttheUnion,and constituted thecoercion proscribedby Section 8(ax 1) of the Act,Beiser43A copyof the union contract is in evidence,but the profit sharing andinsurance plan Respondent maintains for its nonunit employees,is not, andno evidence was introduced with respect to its provisions.46Haralambos testified on direct that he called these meetings because"several employees"had inquired about their benefits in the Company, andhe thought the most expeditiouswayto explain them was through ameeting.On cross-examination Haralambos was more specific,saying thathe had received such inquiry,and when asked to name anyone who hadAviationCorporation,135 NLRB 399, 400 (1962);Certain-Teed Products Corporation,153 NLRB 495, 507 (1965), andthe second was a threatofmoreonerousworkingconditions if the employeescontinued to support theUnion.5.Abbott's statementto Clarke, when the latter voicedcomplaint about the nature of the assignmentgiven him,thatif he (Clarke) had votedthe otherway in the election,the assignmentswould be different. This was clearly, astatementthatRespondent had retaliatedagainst employ-ees becausetheyassistedthe Union by voting for it in theelection.6.Jensen's statement to Boughtonthat those employeeswho voted for the Union should have the courage of theirconvictions and seek employment at some establishmentwhere union members are employed.This was plainlyinterference with the Section7 rights of employees, andhenceviolativeof Section8(a)(1) of the Act.7.Jensen's statementto Clarke and the other employ-eesassembled,thathewasmanipulatingtheworkassignments in such a manner as to makecertain thatunion adherentsdid notearn morethan $10 from thebonus.Thiswas an admissionthat 'Respondent waspunishing the union adherents becauseof their support ofthe Union.8.The manipulationof work assignments,as I havefound, to preventunion adherentsfromearning theincentive bonusthey theretofore earned, in retaliation forsaid employees having assistedor supported the Union,and to induce them to cease supportingthe Union. Thiswas clearlyinterference with the Section7 rights of theemployees.9.Postingthe rubber rat in the office, where allemployeescouldsee it,with the legendthatBurton, anofficer of the Unionwas a"dead rat."In contextthis wasan interference with Section7 rights of the employees.10.Thestatementby Haralambos to Boughton madeat the dinnerfollowing theannouncementof the finalresults of the election,when the lattercomplained aboutthe work assignments given him,that "if you don't likeyour job, why don't you quit?" This was an attempt bymanagement to induce Boughtonto quit, and thus rid itselfof a known active union adherent.11.Jensen's efforts to induceFritz, and Kober's effortsto induce Ciccarellito terminatetheir employment withRespondent and accept employmentelsewhere.Theviolation is particularly flagrant in the caseof Ciccarellibecause Kober stated that if he quithe would be paid forhis vacation,but if he waited untilRespondent fired him,as itwould do,he would get nothing.Both statements wereplainlymade to retaliate againstFritz and Ciccarelli fortheirsupport of the Union,and constituted interferencewith their Section7 rights.made such inquiry, his answer was "I don'trecall." I do not creditHaralambos in that regard,but rather conclude that no employee madesuch a request of him or of anyone in authority,that was communicated tohim, but on the entire record including the demeanor of Haralambos whiletestifying, I am convinced that his testimony was simplyan effort to providewhat he thought would provide a lawful reason for his conduct.N.LR.B. v.WaltonManufacturing Co.,369U.S. 404,408 (1962). STANDARD BEVERAGE, INC.29712.Based on my consideration of the entire record, Iam convinced that the evidencesupports the GeneralCounsel's contention that all of the conduct herein setforth was engagedin byRespondent pursuant to a plan orpurpose to rid itself of all employees who support theUnion,as well as to rid itself of its contract obligations tothe Union.This being the intent and purpose of Respond-ent's conduct,it follows that said conduct restrained andcoerced its employees in the exercise of their Section 7rights and hence violated Section 8(axl) of the Act. I sofind and conclude.2.The 8(a)(3) allegationsI find and conclude that Respondent violated Section8(a)(3) and (1) of the Act in the following respects:1.By discriminatorily issuing reprimands to Fritz,Ciccarelli,Dickenson,Clarke,Loell,and Boughton, dis-criminatorily suspending Fritz, Dickenson,and Boughtonand discriminatorily discharging Fritz, Dickenson,andCiccarelli.My conclusions in these respects are based onthe totality of the following considerations:(a)The evidence above set forth establishes,as I havefound,that Respondent entered upon a plan or scheme torid itself of its obligations to the Union,and of allemployees who sought to assist or support the Union.Respondent's animus against the Union and all supportersthereof,is therefore established.(b) Respondent, through Abbottand Jensen, frankly toldits employees that supported the Union,that if it succeededin its purpose to bring about a decertification of the Union,itwas going to "get rid"of the union supporters. ThatRespondent made good on that promise is demonstratedby the fact that by September 28, just 7 weeks after thefinal results of the election were announced on August 7,the employment of every union supporter in the unitinvolved had ended.(c) Each employee discharged by Respondent was, priorto August 7, a satisfactory employee with no complaintfromRespondent as to the manner in which theyperformed their services. Respondent offered no evidenceto dispute that offered by the General Counsel, that priorto August 7, drivers at times returned to the warehousewith undelivered merchandise,and that nothing was saidor done about it. No evidence was introduced to show thatin the post certification period the frequency or volume ofundelivered merchandise was any greater than it had beenpriorthereto.(d) On August 13, immediately following the certificationof the results of the election, Respondent instituted itssystem of reprimands,which none of the employeesinvolved had thereto received, and within 7 working daysevery employee involved had been reprimanded at leastonce,and in some instances twice,for failing to completeall deliveries assigned to him.4747Fritz on August 15 and 17; Ciccarelli on August 15; Dickenson onAugust 17 and 21; Clarke on August 16; Boughton on August 15; and Loellon August 16 and 21.48 1 have not overlooked the argument that might be made that thereprimands,while violative of Sec.8(a)(1), do not violate Sec.8(aX3)because as reprimands they do not affect the tenure of employment of suchemployees.As Respondent first suspended and then discharged three(e)The factors above enumerated adequately establishthe General Counsel'sprima faciecase, and the burden ofevidence then shifted to Respondent to explain away orestablish the existence of a legitimate basis for its conduct.The only evidence it offered in that regard was thetestimony of Jensen who, as heretofore stated, did notimpress me as a credible witness, and the work records ofthese employees in the August 13 to September 28 period,with no records of performance in the prior periodagainstwhich said records might be meaningfully compared, doesnot, in my opinion, adequately refute or overbalance theGeneral Counsel'sprima faciecase.Moreover, it is plainthat work records for the prior period must be in existence,and Respondent's failure to produce them appropriatelygives rise to the inference, which I draw, that had suchrecords been produced they would not have supported itsposition, for "the production of weak evidence when strongis available can lead only to the conclusion that the strongwould have been adverse"(InterstateCircuit v.UnitedStates,306 U.S. 208, 225-226).(f)What all this adds up to is that promptly afterachieving its goal of having the Union decertified as thecollective-bargaining representative of the employees, as Ihave found, and to rid itself of those employees whoassistedor supported the Union, six previously satisfactoryemployees became the target or victims of a series ofreprimands,and suspensions,with three of themshortlyafterwardsdischarged.From this the inference mayappropriately be drawn that their union adherence was astrong motivating factor in the action against them. Andwhen there is added to this the fact that the allegedjustification for its action against these employees does notstand up under scrutiny, it is appropriate to infer that thestated reasons for its conduct is a pretext, and thatRespondent's true motive,and the one that it desires toconceal,was the fact that these six employees weresupportersof the Union. As the Court of Appeals for theNinth Circuit stated the principle inShattuck Denn MiningCompany,360 F.2d 1018, 1020:... If he [the trier of fact] finds that the statedmotive for the discharge is false, he can infer that thereis another motive. More than that, he can infer that themotive is one the employer desires to conceal-anunlawful motive-at least where,as in this case, thesurrounding facts tend to reinforce that inference.Accordingly, I find and conclude that Respondentdiscriminatorily reprimanded Fritz, Ciccarelli, Dickenson,Clarke, Loell, and Boughton, discriminatorily suspendedFritz and Dickenson, and thereafter discharged Fritz,Ciccarelli,and Dickenson,all because of their assistanceand support of the Union, and thereby violated Section8(a)(3) and(1) of the Act 48employees because of the reprimands,and the reprimands being for analleged failure to properly perform duties,which is normally the basis for adischarge,Ifind and conclude that they sufficiently affected the tenure ofemployment of the reprimanded employees to establish an 8(aX3) violation.SeeNeptune Meter Company,212 NLRB 87 (1974).In any event,whetherthe violation is of both Sec.8(a)(l) and (3), or of Sec. 8(axl) alone,in eitherevent the remedy is the same. 298DECISIONSOF NATIONAL LABOR RELATIONS BOARDAlthough Robert Arnoldwas a memberof the Unionand Respondent'sanimus was general and against allsupporters of the Union, disposition of the GeneralCounsel'sallegationthatArnold was discriminatorilydischarged involves other considerations, and must bedecided on different principles.The sole ground urged by Respondent for its dischargeofArnold was that the latter had misappropriatedcompany funds. A dischargefor that reasonhas, withoutany exception that I am aware of, been held to be adischarge for cause.49 I deem it unnecessary, and thereforemakeno finding that Arnold did not misappropriate fundsasRespondent contends. I hold only that on the factsoutlined in section I,B,J,(g), hereofHaralambos hadreasonable cause to believe that Arnold failed to accountfor funds, or at least a substantial portion of what headmittedly collected from Mrs. Reyas. Paraphrasing thelanguage of the Board inSidneyWanzer and Sons,171NLRB 1324 (1968), one finds it difficult to overlook thatwhen Haralambos confronted Arnold with the fact that hehad collected $99.89 from Mrs. Reyas for which he failedto turn in a POA slip, and properly account, and askedArnold for an explanation, the latter admittedly made noclaim that he had presented such a slip when he settled hisaccounts with Sandra Sloan on August 8, or that he thenasked her to prepare a new tape which correctly reflectedthe monies for which he was required to account. Indeed,he made no such claim even when, some 10 days after theevent, he gave his affidavit to the Board agent.Accordingly, I must and do find and conclude that theGeneral Counsel has failed to prove an essential element ofhis case, namely, that in discharging Arnold, Respondentwas motivated by Arnold's union or other protectedconcerted activity.Sidney Wanzer and Sons, Inc., supra.Upon the foregoing findings of fact, and the entirerecord in the case, I state the following:CONCLUSIONS OF LAW1.Respondent is an employer within the meaning ofSection 2(2) of the Act,and is engaged in commerce withinthe meaningof Section 2(6) of the Act.2.The Union is a labor organization within themeaning of Section 2(5) of the Act.3.By the conduct set forthin sectionI,C,I, hereof,Respondent interfered with,restrained,and coerced itsemployees in the exercise of rights guaranteed them bySection 7 of the Act, and thereby engaged in, and isengaging in, unfair labor practices proscribed by Section 7of the Act.4.By issuing reprimands to employees Fritz, Dicken-son, Ciccarelli, Clarke, Loell, and Boughton, by suspendingFritzand Dickenson, and by discharging Dickenson,Ciccarelli, and Fritz because they assisted and supportedthe Union, Respondent discriminated against each of themin regard to their hire and tenure of employment, and theterms and conditions thereof, to discourage membership intheUnion,and thereby engaged in, and is engaging inunfair labor practices proscribed by Section 8(a)(3) and (1)of the Act.5.The aforesaid unfair labor practices are unfair laborpracticesaffecting commerce within the meaning ofSection 2(6) and (7) of the Act.6.The General Counsel has failed to prove by apreponderance of the evidence that Respondent refused tohire employees dispatched from the Union hiring hall, asalleged in paragraph 6 of the complaint,or that thedischargeof Arnold wasdiscriminatorily motivated, andthe allegations of the complaint in those respects should bedismissed.THE REMEDYHaving found that Respondent engaged in unfair laborpractices proscribed by the Act, it will be recommendedthat it cease and desist therefrom and take certainaffirmative action set forth below, designed and foundnecessary to effectuate the policies of the Act.Having found that Respondent restrained and coerced,and engaged in serious acts of interferencewith theexercise of rights guaranteed the employees by Section 7 oftheAct,aswellas extensive discrimination againstemployees in regard to their terms and conditions ofemployment-violations which go to the very heart of theAct-I conclude from the totality of such conduct thatRespondent should be required to cease and desist from inany manner interferingwith,restraining,or coercing itsemployees in the exercise of rights guaranteed them bySection 7 of the Act.N.LR.B. v. Entwistle Mfg. Co.,120F.2d 532 (C.A. 4, 1941);CaliforniaLingerie, Inc.,129NLRB 912, 915 (1960).Having found that Respondent discriminatorily repri-manded employees Fritz, Ciccarelli, Dickenson, Clarke,Loell, and Boughton, discriminatorily suspended Fritz andDickenson, and discriminatorily discharged Fritz, Ciccar-elliand Dickenson, it will be recommended that Respond-ent be required to (1) expunge from its files and records allreference to the fact that said employee was reprimandedor suspended under the circumstances herein foundunlawful, and notify the employee involved, in writing, thatithas done so; (2) upon request of the employee involved,but not otherwise, notify in writing, any employer to whomithas been asked to furnish reference on said employee,with a copy to the employee involved, that it has beenorderedby theBoard to expunge from its records allreference to the fact that said employee was reprimandedor suspended by it, and that it has fully complied with suchorder; (3) offer Fritz, Ciccarelli, and Dickenson immediate,fulland unconditional reinstatement to his former orsubstantially equivalent job,without prejudice to hisseniority or other rights, privileges, or working conditions,and make him whole for any loss ofearningssuffered byreason of the discrimination against him, by paying to hima sum of money equal to the amount he would have earnedaswages from the date of his discharge to the dateRespondent offers him reinstatement, as aforesaid,less anyamount he may have earned during said period, to be49 Sec.10(c) of the Act providesthat.to him of any backpay, if such individual was suspendedor dischargedNo order of theBoard shall require the reinstatementof anyindividualfor cause.as anemployee whohas been suspended or discharged,or the payment STANDARD BEVERAGE, INC.299computed in accordance with the formula prescribed bythe Board in F.W.Woolworth Company,90 NLRB 289(1950), andIsisPlumbing & Heating Co.,138 NLRB 716(1962); and (4) make whole Fritz and Dickenson for theearningslost by reason of their discriminatory suspension,with the usual deduction for interim earnings and inaccordance with the formula mentioned in (3) above.Additionally, it will be recommended that Respondentbe required to preserve and upon request make available toauthorized agent of the Board, all records necessary oruseful in determining compliance with the Board'sOrderherein, or in computing the amount of backpay due.Upon the foregoing findings of fact, conclusions of law,and the entire record in the case,and pursuant to Section10(c) of the Act, I hereby issue the following recommend-ed:ORDER50Respondent,Standard Beverage,Inc.,LosAngeles,California,itsofficers,agents,successors,and assigns,shall:1.Cease and desist from:(a)Promising improved retirement and health andwelfare benefits to employees to induce them to ceaseassisting and supporting a labor organization.(b)Telling employees that it planned to terminate orotherwise cease employing those employees that assist orsupport a labor organization.(c)Promising employees improved wages or workingconditions if they would cease supporting a labor organiza-tion.(d) Threatening employees with more onerous workingconditions if they continued to support a labor organiza-tion or telling employees that assignmentswouldhave beenmore lenient had they not supported a labor organization.(e) Interrogating employees concerning their assistanceor support of a labor organization,or requiring employeestodeclare themselves as being for or against a labororganization.(f)Urging employees to seek work with employers ofunion adherents, because they had voted for a labororganization in a Board conducted election,or otherwiseassisted or supported a labor organization.(g)Manipulatingworkassignmentsso as to depriveemployees of the opportunity to earn an incentive bonus,because they assisted or supported a labor organization.(h)Engaging in a plan or scheme to bring about thedecertificationof a labor organization which is thecollective-bargaining representative of its employees in anappropriate unit.(i)Discouraging membership in or activitieson behalf ofBeerDrivers,Salesmen & HelpersUnion Local 203,InternationalBrotherhood of Teamsters,Chauffeurs,Warehousemen&Helpers of America, or any other labororganization of its employees,by discharging,suspending,so In the event no exceptions are filedas provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board,the findings,conclusions,and recommended Order herein shall, as provided in Sec.102.48 of the Rules and Regulations,be adoptedby theBoard and becomeitsfindings,conclusions,and Order, and all objections thereto shall bedeemed waived for all purposes.issuing reprimands to, or in any other manner discriminat-ing in regard to the hire or tenure of employment or anyterm or condition of employment of its employees.(j) In any other manner interfering with, restraining, orcoercing its employees in the exercise of their right to self-organization, to form, join, or assist labor organizations, tobargain collectively through representatives of their ownchoosing, and to engage in concerted activities for thepurpose of collective bargaining or other mutual aid orprotection as guaranteed by Section 7 of the Act, or torefrain from any and all such activities.2.Take the following affirmative action designed andfound necessary to effectuate the policies of the Act:(a)Offer James T. Fritz, Peter Dickenson and JamesCiccarelli immediate, full and unconditional reinstatementto their former jobs or, if such jobs no longer exist, tosubstantially equivalent jobs, without prejudice to theirseniority or other rights and privileges, and make each ofthem whole for the wages they lost, in the manner set forthin the section hereof entitled "The Remedy."(b)Make whole James Fritz and Peter Dickenson for thewages they severally lost by reason of their discriminatorysuspension as herein found, in accordance with the formulaset forth in the section hereof entitled "The Remedy."(c) Expunge from its records and files all reprimands, orsuspensions and reference to reprimands or suspensionsherein found to have been discriminatorily issued by it toJames Fritz, James Ciccarelli, Peter Dickenson, Carey E.Clarke, G. S. Loell, and Bruce Boughton, and advise eachof them in writing, that it has in compliance with thisOrder, expunged such material from its files.(d) Upon request of any of the aforesaid employees, butnot otherwise, notify in writing any employer to whom ithas furnished reference on said employee, that it has beenordered by the Board to expunge from its records allreference to the fact that said employee was reprimandedor suspended by it, and that it has fully complied with suchorder, sending a copy of such notice to the employeeinvolved, at his last known address.(e)Preserveand,upon request,make available toauthorized agents of the National Labor Relations Board,for examination and copying, all payroll records, socialsecuritypayment records, timecards, personnel recordsand reports, and all other records and reports necessary oruseful in determining compliance with this recommendedOrder, or in computing the amount of backpay due asherein provided.(f)Post at its establishment in Los Angeles, California,copiesof the attached notice marked "Appendix." 51Copies of said notice, on forms provided by the RegionalDirector for Region 21, shall, after being signed by anauthorized representative, be posted immediately uponreceipt thereof, and bemaintainedby it for 60 consecutivedays thereafter, in conspicuous places, including all placeswhere notices to employees are customarily posted.51 In the event the Board's Order is enforced by a Judgment of theUnited StatesCourt of Appeals,the words in the notice reading"Posted byOrder of the National Labor Relations Board"shall read"Posted Pursuantto a Judgmentof the UnitedStates Courtof AppealsEnforcingan Order ofthe National Labor Relations Board." 300DECISIONSOF NATIONALLABOR RELATIONS BOARDReasonable steps shall be taken to insure that said notices(g)NotifytheRegional Director, in writing,within 20are not altered,defaced, or coveredby any othermaterial.daysfrom the date of thisOrder,what steps it has taken tocomplyherewith.